VAUGHN, Judge.
The court’s findings of fact do not support the conclusion that there has been a material change in the circumstances of parties since the entry of the order of 6 December 1972. Plaintiff’s net earnings have increased. The court’s finding that plaintiff’s expenses for housing will increase when he moves to Florida was not supported by any evidence in the record before us.
It may well be, as the court found, that expenses defendant claims for her child are excessive. There was, nevertheless, no change shown in the needs of the child since the entry of the order of 6 December 1972 from which plaintiff could have appealed.
Because no material change of circumstances has been shown, the order must be reversed.
Reversed.
Judges Campbell and Morris concur.